--------------------------------------------------------------------------------

STOCK EXCHANGE AGREEMENT

Among

RAZOR RESOURCES INC.

and

COMPANIA MINERA CERROS DEL SUR, S.A.

and

THE SHAREHOLDER OF COMPANIA MINERA CERROS DEL SUR S.A.

Dated ___________, 2010

--------------------------------------------------------------------------------

Page | 2

TABLE OF CONTENTS

Articles


      Page         ARTICLE I THE EXCHANGE             1.01      The Exchange 6  
1.02      Effective Time 6   1.03      Closing 6   1.04      Directors and
Officers of Cerros Del Sur 6   1.05      Effects of the Exchange 7        
ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CERROS DEL SUR        
  2.01 Organization and Qualification  7   2.02 Capital Stock  7   2.03
Authority Relative to this Agreement  8   2.04 Approvals and Consents  8   2.05
Financial Statements  9   2.06 Absence of Certain Changes or Events 10   2.07
Absence of Undisclosed Liabilities 11   2.08 Legal Proceedings 11   2.09
Information Supplied 11   2.10 Compliance with Laws and Regulations 11   2.11
Compliance with Agreements 12   2.12 Tax Matters 12   2.13 Environmental Matters
14   2.14 Employee benefit Plans 15   2.15 Patent, Trademarks 15   2.16
Insurance 16   2.17 Labor Relations 16   2.18 Tangible Property & Assets 16  
2.19 Shareholder Vote Required 16   2.20 Brokers 16   2.21 Agreements no to
Compete 16   2.22 Board Approval 16   2.23 Material Transactions or Affiliations
16   2.24 Cerros Del Sur Schedules 17


--------------------------------------------------------------------------------

Page | 3

Articles     Page ARTICLE III   REPRESENTATIONS, COVENANTS AND WARRANTIES OF
CERROS DEL SUR SHAREHOLDERS              3.01 Ownership of Cerros Del Sur Shares
18   3.02 Knowledge of Representations 19         ARTICLE IV   REPRESENTATIONS,
COVENANTS, AND WARRANTIES OF RAZOR RESOURCES INC.              4.01 Organization
20   4.02 Capitalization 20   4.03 Subsidiaries 20   4.04 Financial Statements
21   4.05 Information 22   4.06 Options and Warrants 22   4.07 Absence of
Certain Changes or Events 22   4.08 Title and Related Matters 23   4.09
Litigation and Proceedings 23   4.10 Contracts 23   4.11 No Conflict With Other
Instruments 23   4.12 Governmental Authorizations 23   4.13 Compliance With Laws
and Regulations 24   4.14 Insurance 24   4.15 Approval of Agreement 24   4.16
Material Transactions or Affiliations 24   4.17 Employment Matters 24          
      ARTICLE V PLAN OF EXCHANGE             5.01 The Exchange 25   5.02 Closing
25   5.03 Closing Events 25         ARTICLE VI SPECIAL COVENANTS            
6.01 Access to Properties and Records 26   6.02 Delivery of Books and Records 26
6.03 Special Covenants and Representations Regarding the Exchanged Stock 26  
6.04 Third Party Consents and Certificates 26   6.05 Sales Under Rules 144 26  
6.06 Indemnification 27


--------------------------------------------------------------------------------

Page | 4

  6.07 Covenants Regarding Certain CERROS Assets 27   6.08 Board Observation
Rights 28                 ARTICLE VII CONDITIONS           7.01 Conditions to
each Party’s Obligation to Effect The Exchange 28 7.02 Conditions to Obligation
of RAZOR RESOURCES INC. to Effect The Exchange 29 7.03 Conditions to Obligation
of Cerros Del Sur to Effect The Exchange 30   7.04 Covenants of Razor Resources
Subsequent to Closing 31                 ARTICLE VIII TERMINATION; DEFAULT      
      8.01    Termination 32   8.02    Subsequent Default 33         ARTICLE IX
MISCELLANEOUS             9.01 Brokers 33   9.02 Governing Law 33   9.03 Notices
33   9.04 Attorneys' Fees 34   9.05 Schedules; Knowledge 34   9.06 Third Party
Beneficiaries 34   9.07 Entire Agreement 34   9.08 Survival; Termination 34  
9.09 Counterparts 34   9.10 Amendment or Waiver 34   9.11 Arbitration 35


--------------------------------------------------------------------------------

Page | 5

STOCK EXCHANGE AGREEMENT

     THIS STOCK EXCHANGE AGREEMENT (hereinafter referred to as this
"Agreement"), is entered into as of this ___ day of _________ , 2010 by and
among RAZOR RESOURCES INC., a Nevada corporation (hereinafter referred to as "
RAZOR RESOURCES INC."); Compania Minera Cerros del Sur S.A., a Honduran company
(hereinafter referred to as “CERROS DEL SUR”), and the sole Shareholder of
CERROS DEL SUR, Mayan Gold, Inc., a Nevada corporation (hereinafter referred to
as “MAYAN” or the "Shareholder"), upon the following premises:

Premises

     This Agreement provides for the acquisition by RAZOR RESOURCES INC. of all
of the common shares of CERROS DEL SUR owned by the Shareholder, which
constitute 99% of the issued and outstanding shares of common stock of CERROS
DEL SUR, solely in exchange for shares of common stock of RAZOR RESOURCES INC.
(the “Exchange”).

     Pursuant to the terms of the Agreement, as hereinafter set forth, among
other things, 99% of the outstanding and reserved securities (common and
preferred stock) of CERROS DEL SUR will be exchanged for shares of RAZOR
RESOURCES INC. common stock, which will be issued to the shareholders of MAYAN,
which is the sole shareholder of CERROS DEL SUR, in reliance on applicable
exemptions from the registration requirements of the Securities Act and
Applicable Blue Sky laws, as hereinafter described.

     The Boards of Directors of RAZOR RESOURCES INC., MAYAN and CERROS DEL SUR
have each determined that it is advisable and in the best interests of their
respective stockholders to consummate, and have approved, the business
combination transaction provided for herein in which CERROS DEL SUR will become
a wholly owned subsidiary of RAZOR RESOURCES INC. and the MAYAN shareholders
will hold RAZOR RESOURCES INC. shares of common stock.

Agreement

     NOW THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived therefrom, it is hereby agreed as follows:

--------------------------------------------------------------------------------

Page | 6

ARTICLE I

THE EXCHANGE

     Section 1.01 The Exchange. At the Effective Time (as defined in Section
1.02), upon the terms and subject to the conditions of the Agreement, RAZOR
RESOURCES INC. shall acquire 99% of the issued and outstanding common of CERROS
DEL SUR from MAYAN for and in consideration of the issuance to the shareholders
of MAYAN of 35,500,000 shares of RAZOR RESOURCES INC. common stock. As a result
of the Exchange, CERROS DEL SUR shall become a wholly owned subsidiary of RAZOR
RESOURCES INC.

     Section 1.02 Effective Time. At the Closing (as defined in Section 1.03),
35,500,000 shares of RAZOR RESOURCES INC. common stock (“Exchange Stock”) shall
be delivered to the shareholders of MAYAN and the Shareholder shall deliver to
RAZOR RESOURCES INC. all of the common shares of CERROS DEL SUR owned by the
Shareholder, which shall constitute 99% of the issued and outstanding common
stock of CERROS DEL SUR. The Exchange shall become effective at the time of the
exchange of shares (the date and time of such exchange being referred to herein
as the “Effective Time”).

     Section 1.03 Closing. The closing of the Exchange (the “Closing”) will take
place at the principal executive offices of MAYAN at 7881 W. Charleston, Las
Vegas, NV 89117 , or at such other place as the parties hereto mutually agree,
on a date and at a time to be specified by the parties, which shall in no event
be later than 10:00 a.m., local time, on the next day following satisfaction of
the of all of the conditions Article VII, except Section 7.04, or, if
permissible, waived in accordance with this Agreement, or on such other date as
the parties hereto mutually agree (the “Closing Date”). At the Closing there
shall be delivered to RAZOR RESOURCES INC. and the shareholders of MAYAN the
certificates and other documents and instruments required to be delivered under
Article VI.

     Section 1.04 Directors and Officers of CERROS DEL SUR. The directors of
RAZOR RESOURCES INC. immediately prior to the Effective Time, or such other
individuals as the directors shall designate, shall, from and after the
Effective Time, be the directors of CERROS DEL SUR and such directors shall
appoint the officers of RAZOR RESOURCES INC. immediately prior to the Effective
Time, or such other individuals as the directors shall designate, to be the
officers of CERROS DEL SUR. The newly appointed directors and officers of CERROS
DEL SUR shall serve until their successors shall have been duly elected or
appointed and qualified or until their earlier death, resignation, or removal in
accordance with the CERROS DEL SUR “Libro de Actas”. RAZOR RESOURCES INC. shall
provide all needed information of the person or persons who will serve in any
capacity within CERROS DEL SUR. This information includes the full legal name,
date of birth, profession, passport and copies of all pages of the current
passport for each such individual, marital status, residence including a current
address, citizenship, title with the company, date and place of Board of
Director meeting that authorized said person to represent RAZOR RESOURCES INC.
in Honduras and any limitations to such representation or power. CERROS DEL SUR
will prepare the needed authorization to be notarized and filed in Honduras when
such persons are present in Honduras as well as the preliminary document that
such person will need to have notarized with an apostille in their own country.
Such authorization will need to be certified by the nearest Honduran embassy in
order to be accepted and registered in Honduras.

--------------------------------------------------------------------------------

Page | 7

     Section 1.05 Effects of the Exchange. Subject to the foregoing, the effects
of the Exchange shall be as provided in the applicable provisions of the laws of
Honduras.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF CERROS DEL SUR

     As an inducement to, and to obtain the reliance of RAZOR RESOURCES INC.,
CERROS DEL SUR and the CERROS DEL SUR Shareholders represent and warrant as
follows:

     Section 2.01 Organization and Qualification. CERROS DEL SUR is a Sociedad
Anonima duly organized, validly existing, and in good standing under the laws of
its jurisdiction of incorporation, Honduras, and has the full corporate power
and authority to conduct its business as and to the extent now conducted and to
own, use, and lease its assets and properties, except for such failures to have
such corporate power and authority which, individually or in the aggregate, are
not having and could not be reasonably expected to have a Material Adverse
Effect (as defined in this section 2.01) on CERROS DEL SUR taken as a whole.
CERROS DEL SUR is duly qualified, licensed, or admitted to do business and is in
good standing in each jurisdiction in which the ownership, use, or leasing of
its assets and properties, or the conduct or nature of its businesses, makes
such qualification, licensing or admission necessary, except where such failures
to be so qualified, licensed, or admitted and in good standing which,
individually or in the aggregate, are not having and could not be reasonably
expected to have a Material Adverse Effect on CERROS DEL SUR taken as a whole.
As used in this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the businesses, properties, assets, liabilities, condition
(financial or otherwise), or results of operations of an entity (or group of
entities taken as a whole).

     Notwithstanding the forgoing, a Material Adverse Effect shall not include
any change in political or economic matters of general applicability. Schedule
2.01 hereto sets forth the name and jurisdiction of formation of CERROS DEL SUR
and each jurisdiction in which CERROS DEL SUR is qualified, licensed, or
admitted to do business. Except as disclosed in Schedule 2.01 hereto, CERROS DEL
SUR does not directly or indirectly own any equity or similar interest in, or
any interest convertible into or exchangeable or exercisable for, any equity or
similar interest in, any corporation, partnership, joint venture or other
business association or entity.

     Section 2.02 Capital Stock.

     (i) The authorized capital stock of CERROS DEL SUR consists solely of
200,000 shares of Stock at a stated value of 100 lempiras each. As of December
31, 2009, 200,000 shares of Stock were issued and outstanding. There has been no
change in the number of issued and outstanding shares of CERROS DEL SUR Common
Stock since such date. 99% of the issued and outstanding shares of common stock
are owned by the Shareholder.

--------------------------------------------------------------------------------

Page | 8

All of the issued and outstanding shares of CERROS DEL SUR common stock are,
duly authorized, validly issued, fully paid, and nonassessable. Except pursuant
to this Agreement and except as set forth in Schedule 2.02, there are no
outstanding subscriptions, options, warrants, rights (including “phantom” stock
rights), preemptive rights or other contracts, commitments, understandings or
arrangements, including any right of conversion or exchange under any
outstanding security, instrument or agreement (collectively, “Options”),
obligating CERROS DEL SUR to issue or sell any shares of capital stock of CERROS
DEL SUR or to grant, extend or enter into any option with respect thereto.

     (ii) There are no outstanding contractual obligations of CERROS DEL SUR to
repurchase, redeem, or otherwise acquire any shares of CERROS DEL SUR common
stock to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any subsidiary or any other person.

     Section 2.03 Authority Relative to this Agreement. CERROS DEL SUR has full
corporate power and authority to enter into this Agreement and, subject to
obtaining the CERROS DEL SUR Shareholder’s approval, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Agreement by CERROS DEL SUR and the
consummation by CERROS DEL SUR of the transactions contemplated hereby have been
duly and validly approved by the Administrative Council and directed that this
Agreement be submitted to the Shareholder for its consideration, and no other
proceedings on the part of CERROS DEL SUR or its Shareholder are necessary to
authorize the execution, delivery and performance of the Agreement by CERROS DEL
SUR and the consummation by CERROS DEL SUR of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
CERROS DEL SUR and, subject to obtaining the CERROS DEL SUR Shareholder’s
Approval, constitutes a legal, valid, and binding obligation of CERROS DEL SUR
enforceable against CERROS DEL SUR in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

     Section 2.04 Approvals and Consents.

  (i)

The execution and delivery of this Agreement by CERROS DEL SUR do not, and the
performance by CERROS DEL SUR of its obligation hereunder and the consummation
of the transactions contemplated hereby will not, conflict with, result in a
violation or breach of, constitute (with or without notice or lapse of time or
both) a default under, result in or give to any person any right of payment or
reimbursement, termination, cancellation, modification or acceleration of, or
result in the creation or imposition of any Lien upon any of the assets or
properties of CERROS DEL SUR under, any of the terms, conditions or provisions
of (x) the Escritura Publica and its Libro de Actas of CERROS DEL SUR as
recorded in Honduras, or (y) subject to obtaining the CERROS DEL SUR
Shareholders’ Approval and the taking of the actions described in paragraph (ii)
of this section 2.04. (A) any statute, law, rule, regulation, or ordinance
(collectively, “Laws”), or any judgment, decree, order, writ, permit, or license
(collectively, “Orders”), of any court, tribunal, arbitrator, authority, agency,
commission, official, or other instrumentality of the United States, any foreign
country, or any domestic or foreign state, country, city, or other political
subdivision (a “Governmental or Regulatory Authority”), applicable to CERROS DEL
SUR or any of its assets or properties, or (B) any note, bond, mortgage,
security agreement, indenture, license, franchise, permit, concession, contract,
lease (capital or operating) or other instrument, obligation or agreement of any
kind (collectively, “Contracts”) to which CERROS DEL SUR is a party or by which
CERROS DEL SUR or any of its assets or properties is bound, excluding from the
foregoing clauses (A) and (B) conflicts, violations, breaches, defaults,
terminations, modifications, accelerations, and creations and impositions of
Liens which, individually or in the aggregate, could not be reasonably expected
to have a Material Adverse Effect on CERROS DEL SUR taken as a whole or on the
ability of CERROS DEL SUR to consummate the transactions contemplated by this
agreement.


--------------------------------------------------------------------------------

Page | 9

  (ii)

No consent, approval, or action of, filing with, or notice to any Governmental
or Regulatory Authority or other public or private third party is necessary or
required under any of the terms, conditions or provisions of any Law or Order of
any Government of Regulatory Authority or any Contract to which CERROS DEL SUR
is a party or by which CERROS DEL SUR or any of its assets or properties is
bound for the execution and delivery of this Agreement by CERROS DEL SUR, the
performance by CERROS DEL SUR of its obligations hereunder or the consummation
of the transactions contemplated hereby, except for such consents, approvals, or
actions of, filings with or notices to any Governmental or Regulatory Authority
or other public or private third party the failure of which to make or obtain
could not reasonably be expected to have a Material Adverse Effect on CERROS DEL
SUR taken as a whole or on the ability of CERROS DEL SUR to consummate the
transactions contemplated by this Agreement.

     Section 2.05 Financial Statements. CERROS DEL SUR delivered to RAZOR
RESOURCES INC. prior to the execution of this Agreement a true, correct and
complete copy of CERROS DEL SUR audited financial statements for the years ended
December 31, 2006, 2007, and 2008, (including, in each case, the notes, if any,
thereto) (the “CERROS DEL SUR Financial Statements”). The CERROS DEL SUR
Financial Statements were audited in accordance with International auditing
standards applied on a consistent basis during the periods involved (except as
may be indicated therein or in the notes thereto) and fairly present the
consolidated financial position of CERROS DEL SUR as at the respective dates
thereof and the results of its operations and cash flows for the respective
periods then ended.

--------------------------------------------------------------------------------

Page | 10

     Section 2.06 Absence of Certain Changes or Events. Except as set forth in
this Agreement or the CERROS DEL SUR Schedules, since December 31, 2008:

     (a) there has not been (i) any material adverse change in the business,
operations, properties, assets, or condition of CERROS DEL SUR; or (ii) any
damage, destruction, or loss to CERROS DEL SUR. (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of CERROS DEL SUR;

     (b) CERROS DEL SUR has not (i) amended its Escritura Publica or its Libro
de Actas; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of CERROS DEL SUR; (iv) made any material
change in its method of management, operation, or accounting; (v) entered into
any other material transaction; (vi) made any accrual or arrangement for payment
of bonuses or special compensation of any kind or any severance or termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its employees whose monthly compensation exceeds $1,000; or
(viii) made any increase in any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees;

     (c) CERROS DEL SUR has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(ii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent CERROS DEL SUR
balance sheet, and current liabilities incurred since that date in the ordinary
course of business; (iii) except as shown on Schedule 2.24(l), sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights (except assets, properties, or rights not used or useful in its business
which, in the aggregate have a value of less than $1,000), or cancelled, or
agreed to cancel, any debts or claims (except debts or claims which in the
aggregate are of a value of less than $1,000); (iv) except as shown on Schedule
2.07 made or permitted any amendment or termination of any contract, agreement,
or license to which it is a party if such amendment or termination is material,
considering the business of CERROS DEL SUR; or (v) issued, delivered, or agreed
to issue or deliver any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock); and

     (d) CERROS DEL SUR has not become subject to any law or regulation which
materially and adversely affects, or in the future may adversely affect, the
business, operations, properties, assets, or condition of CERROS DEL SUR.

--------------------------------------------------------------------------------

Page | 11

     Section 2.07 Absence of Undisclosed Liabilities. Except for matters
reflected or reserved against in the balance sheet for the period ended December
31, 2008 included in CERROS DEL SUR Financial Statements or as disclosed in
Schedule 2.07 hereto, CERROS DEL SUR has not at such dates, or has incurred
since that date, any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise, or whether due or to become due) of any nature
that would be required by generally accepted accounting principles to be
reflected on a consolidated balance sheet of CERROS DEL SUR (including the notes
thereto), except liabilities or obligations which were incurred in the ordinary
course of business consistent with past practice and which have not had, and
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect on CERROS DEL SUR taken as a whole.

     Section 2.08 Legal Proceedings. Except as set forth on schedule 2.08, there
are no actions, suits, arbitrations or proceedings pending or, to the knowledge
of CERROS DEL SUR are there any Government or Regulatory Authority
investigations or audits pending or threatened or claims or actions threatened
by third parties against, relating to or affecting, CERROS DEL SUR or any of its
assets and properties which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on CERROS DEL SUR taken as a whole
or on the ability of CERROS DEL SUR to consummate the transactions contemplated
by the Agreement, and (ii) CERROS DEL SUR is not subject to any judgment,
decree, court order, or writ of any Governmental or Regulatory Authority.

     CERROS DEL SUR is the plaintiff in an action seeking damages from the
government of Honduras.

     Section 2.09 Information Supplied. All information furnished by CERROS DEL
SUR to RAZOR RESOURCES INC. in connection with the contemplated transaction and
on which RAZOR RESOURCES INC. shall rely in making its disclosures and filings
pursuant to the Securities Act and the Exchange Act, including the CERROS DEL
SUR Financial Statements, will comply as to form in all material respects with
the requirements of the Exchange Act and the Securities Act, respectively, and
will not, on the date hereof and at the Effective Time, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading, except that no
representation is made by CERROS DEL SUR with respect to information supplied by
or on behalf of RAZOR RESOURCES INC. expressly for inclusion therein and
information incorporated by reference therein from documents filed by RAZOR
RESOURCES INC. with the SEC.

     Section 2.10 Compliance with Laws and Orders. CERROS DEL SUR holds all
permits, licenses, variances, exemptions, orders and approvals of all
Governmental and Regulatory Authorities necessary for the lawful conduct of its
business (the “CERROS DEL SUR Permits”), except as disclosed in Schedule 2.10 or
except for failures to hold such permits, licenses, variances, exemptions,
orders and approvals which, individually or in the aggregate, are not having and
could not be reasonably expected to have a Material Adverse Effect on CERROS DEL
SUR taken as a whole.

--------------------------------------------------------------------------------

Page | 12

CERROS DEL SUR is in compliance with the terms of the CERROS DEL SUR Permits,
except failures so to comply which, individually or in the aggregate, are not
having and could not be reasonably expected to have a Material Adverse Effect on
CERROS DEL SUR taken as a whole. CERROS DEL SUR is not in violation of or
default under any Law or Order of any Government or Regulatory Authority, except
for violations which, individually or in the aggregate, are not having and could
not be reasonably expected to have a Material Adverse Effect on CERROS DEL SUR
taken as a whole.

     Section 2.11 Compliance with Agreements; Certain Agreements.

  (i)

Neither CERROS DEL SUR nor to the knowledge of CERROS DEL SUR any other party
thereto is in breach or violation of, or in default in the performance or
observance of any term or provision of, and no event has occurred which, with
notice or lapse of time or both, could be reasonably expected to result in a
default under, (x) the Escritura Publica and the Libro de Actas (or other
comparable charter documents) of CERROS DEL SUR or (y) any Contract to which
CERROS DEL SUR is a party or by which CERROS DEL SUR or any of its assets or
properties is bound, except in the case of clause(y) for breaches, violations
and defaults which, individually or in the aggregate, are not having and could
not be reasonably expected to have a Material Adverse Effect on CERROS DEL SUR
taken as a whole.

        (ii)

As of the date hereof, CERROS DEL SUR is not a party to any oral or written (u)
capital or operating leases providing for the payment of more than $50,000 per
annum, (v) consulting agreement not terminable on thirty (30) days’ or less
notice involving the payment of more than $25,000 per annum, (w) union or
collective bargaining agreement which covers more than 15 employees, (x)
agreement with any executive officer or other key employee of CERROS DEL SUR the
benefits of which are contingent or vest, or the terms of which are materially
altered, upon the occurrence of a transaction involving CERROS DEL SUR providing
any term of employment or compensation guarantee extending for a period longer
than one year and for the payment of more than $100,000 per annum or (z)
agreement or plan, including any stock option, stock appreciation right,
restricted stock or stock purchase plan, any of the benefits of which will be
increased, or the vesting of the benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any
transactions contemplated by this Agreement.

     Section 2.12 Tax Matters.

For purposes of this Section 2.12 the terms “Tax” and “Taxes” include without
limitation all liabilities for federal, state, local, foreign or other taxes,
whether based on, or related to income, profits, capital, premiums, sales, use,
gross receipts, property, ad valorem, franchise, employment, excise, patrol
import and other taxes, duties, leases and assessments, and include all related
penalties, interest, additions to tax and liabilities for taxes related to
contractual obligations with customers and suppliers.

--------------------------------------------------------------------------------

Page | 13

  (i)

Except as set forth in Schedule 2.12 hereto, CERROS DEL SUR has filed all
material Tax returns required to be filed by applicable law prior to the Closing
Date. All material Tax returns were (and, as to Tax returns not filed as of the
date hereof, will be) true, complete, and correct and filed on a timely basis.
CERROS DEL SUR (i) has paid all material Taxes due, or claimed or asserted by
any taxing authority to be due, for the periods covered by such Tax returns or
(ii) has duly and fully provided reserves (in accordance with applicable
Honduran accounting principles) adequate to pay all such Taxes.

        (ii)

Except as set forth in Schedule 2.12 hereto, CERROS DEL SUR has established (and
until the Closing Date will maintain) on its books and records reserves adequate
to pay all material Taxes not yet due and payable. CERROS DEL SUR has made
available to RAZOR RESOURCES INC. the complete and accurate copies of all work
papers associated with the calculation of CERROS DEL SUR’s Tax reserves.

        (iii)

There are no Tax Liens upon the assets of CERROS DEL SUR which could reasonably
be expected to have a Material Adverse Effect on CERROS DEL SUR taken as a whole
except Liens for Taxes not yet due.

        (iv)

CERROS DEL SUR has not requested (and no request has been made on its behalf)
any extension of time within which to file any material Tax return.

        (v)

(A) the statute of limitations for the assessment of all state and federal Taxes
has expired for all applicable Tax returns of CERROS DEL SUR through December
31, 2005; (B) no state or federal income tax returns have been examined by the
appropriate taxing authorities for any periods; and (C) no deficiency for any
material Taxes has been suggested, proposed, asserted or assessed against CERROS
DEL SUR that has not been resolved and paid in full. CERROS DEL SUR has not
executed a written consent extending the applicable statute of limitations for
federal, state or local tax purposes.

        (vi)

No audits or other administrative proceedings or court proceedings are presently
pending with regard to any Taxes or Tax returns of CERROS DEL SUR.

        (vii)

CERROS DEL SUR has not received a written ruling of a taxing authority relating
to Taxes or entered into a written and legally binding agreement with any taxing
authority relating to taxes.

        (viii)

To the extent requested by RAZOR RESOURCES INC., CERROS DEL SUR has made
available to RAZOR RESOURCES INC. (or, in the case of Tax returns to be filed on
or before the Closing Date, will make available) complete and accurate copies of
all Tax returns and associated work papers filed by or on behalf of CERROS DEL
SUR for all taxable years since 2004 ending on or prior to the Closing Date.


--------------------------------------------------------------------------------

Page | 14

  (ix)

No agreements relating to allocating or sharing of any material Taxes have been
entered into by CERROS DEL SUR.

        (x)

All transactions that could give rise to a material understatement of federal
income tax by CERROS DEL SUR have been adequately disclosed (or, with respect to
Tax returns filed following the Closing will be adequately disclosed) on CERROS
DEL SUR’s Tax returns.

     Section 2.13 Environmental Matters.

  (i)

To the knowledge of CERROS DEL SUR, as of the date hereof no material amount of
any substance that has been designated by any governmental entity or by
applicable federal, state, or local law to be radioactive, toxic, hazardous or
otherwise a danger to health or other environment, including, without
limitation, PCBs, asbestos, petroleum, or urea-formaldehyde, a (Hazardous
Material”), but excluding chemicals used by CERROS DEL SUR in its mining
operations and office and janitorial supplies, is present, as a result of the
actions of CERROS DEL SUR in, on or under any property, including the land and
the improvements, ground water and surface water, that CERROS DEL SUR has at any
time owned, operated, occupied or leased.

        (ii)

At no time has CERROS DEL SUR transported, stored, used, manufactured, disposed
of, released or exposed its employees or others to Hazardous Materials in
violation of any Law in effect on or before the Effective Time, which has had or
is reasonably likely to have a Material Adverse Effect on CERROS DEL SUR taken
as a whole, nor has CERROS DEL SUR disposed of, transported, sold, or
manufactured any product containing a Hazardous Material (collectively),
“Hazardous Material Activities”) in violation of any Law or Order promulgated by
any Governmental or Regulating Authority to prohibit, regulate or control
Hazardous Materials or any Hazardous Material Activity, which has or is
reasonably likely to have a Material Adverse Effect on CERROS DEL SUR taken as a
whole.

        (iii)

CERROS DEL SUR currently has been approved for an environmental license for its
Clavo Rico project subject to posting a performance bond in an amount to be
determined by the environmental department within the Honduran government (the
“Environmental Permit”) necessary for the conduct of its mining operations and
other businesses of CERROS DEL SUR as such activities and businesses are
currently being conducted, the absence of which would be reasonably likely to
have a Material Adverse Effect on CERROS DEL SUR taken as a whole.


--------------------------------------------------------------------------------

Page | 15

  (iv)

No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction, or claim is pending or, to the knowledge of CERROS DEL SUR as of the
date hereof, threatened concerning any Environmental Permit or any Hazardous
Material Activity of CERROS DEL SUR which could reasonably be expected to have a
Material Adverse Effect on CERROS DEL taken as a whole. CERROS DEL SUR is not
aware of any fact or circumstance which could involve CERROS DEL SUR in any
environmental litigation or impose upon CERROS DEL SUR any environmental
liability which in either case would be reasonably likely to have a Material
Adverse Effect on CERROS DEL SUR taken as a whole.

     Section 2.14 Employee Benefit Plans.

(i) CERROS DEL SUR does not have or contribute to, any pension, profit-sharing,
option, other incentive plan, or any other type of Employee Benefit Plan, or,
other than as required by Honduras employment law, has any obligation to or
customary arrangement with employees for bonuses, incentives, compensation,
vacations, severance, pay, sick pay, sick leave, insurance, service award,
relocation, disability, tuition refund, or other benefits, whether oral or
written, except as set forth in Honduran law. Schedule 2.14 sets forth a
complete and accurate list of each such Employee Benefit Plan, Honduran employee
benefits including accrued liabilities, or other arrangements. CERROS DEL SUR
has furnished to RAZOR RESOURCES INC. true, correct, and complete copies, of all
documents evidencing plans, obligations, or arrangements referred to in Schedule
2.14 (or true, correct, and complete written summaries of such plans,
obligations, or arrangements to the extent not evidenced by documents) and true,
correct, and complete copies of all documents evidencing trusts, summary plan
descriptions.

(ii) CERROS DEL SUR has NO employee benefit plans other than those required
under Honduran law.

     Section 2.15 Patents, Trademarks, Et Cetera. CERROS DEL SUR has all right,
title and interest in, or a valid and binding license to use all patents, patent
applications, trademarks, trademark applications, trade names, service marks,
copyrights, copyright applications, franchises, trade secrets, computer programs
(in object or source code form), or other intangible property or asset
(collectively, “Intangibles”) which are individually or in the aggregate
material to the conduct of the business of CERROS DEL SUR taken as a whole.
CERROS DEL SUR is not in default (or with the giving of notice or lapse of time
or both, would be in default) in an material respect under any license to use
such Intangible, such Intangible is not being infringed by any third party, and
CERROS DEL SUR is not infringing any Intangible of any third party, except for
such defaults and infringements which, individually or in the aggregate, are not
having and could not be reasonably expected to have a Material Adverse Effect on
CERROS DEL SUR taken as a whole.

--------------------------------------------------------------------------------

Page | 16

     Section 2.16 Insurance. Except as set forth on Schedule 2.16, CERROS DEL
SUR has no liability, property, workers’ compensation, directors’ and officers’
liability and other insurance policies currently in effect that insure the
business, operations, properties, assets, or employees of CERROS DEL SUR.

     Section 2.17 Labor Matters. There are no material controversies pending or,
to the knowledge of CERROS DEL SUR, threatened between CERROS DEL SUR and any
representatives of its employees, and, to the knowledge of CERROS DEL SUR, there
are no material organizational efforts presently being made involving any of the
now unorganized employees of CERROS DEL SUR. There has been no work stoppage,
strike or similar concerted action by employees of CERROS DEL SUR.

     Section 2.18 Tangible Property and Assets. CERROS DEL SUR has good and
marketable title to, or has valid leasehold interests in or valid rights under
contract to use, all tangible property and assets used in and, individually or
in the aggregate, material to the conduct of the businesses of CERROS DEL SUR
taken as a whole, free and clear of all Liens other than (i) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent and (ii) any minor imperfection of
title or similar Lien which individually or in the aggregate with other such
Liens does not materially impair the value of the property or asset subject to
such Lien or the use of such property or asset in the conduct of the business of
CERROS DEL SUR. All such property and assets are, in all respects material to
CERROS DEL SUR taken as a whole, in good working order and condition, ordinary
wear and tear excepted, and adequate and suitable for the purpose for which they
are presently being used.

     Section 2.19 Shareholder Vote Required. The affirmative vote of the
Shareholder on the CERROS DEL SUR Exchange proposal is the only vote of the
holders of any class or series of the capital stock of CERROS DEL SUR required
to adopt this Agreement and approve the Exchange and the other transactions
contemplated hereby.

     Section 2.20 Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by CERROS DEL SUR
directly with CERROS DEL SUR without the intervention of any person on behalf of
CERROS DEL SUR in such a manner as to give rise to any valid claim by any person
against CERROS DEL SUR or RAZOR RESOURCES INC. for a finder’s fee, brokerage
commission or similar payment.

     Section 2.21 Agreements Not to Compete. There are no contracts between
CERROS DEL SUR and its directors, officers, employees, agents (including sales
agents), dealers or distributors which prevent or restrict any such person from
competing with CERROS DEL SUR in any manner.

     Section 2.22 Board Approval of Agreement. The board of directors of CERROS
DEL SUR has authorized the execution and delivery of this Agreement by CERROS
DEL SUR and has approved the transactions contemplated hereby.

     Section 2.23 Material Transactions or Affiliations. Set forth in the CERROS
DEL SUR Schedules is a description of every material contract, agreement, or
arrangement between CERROS DEL SUR and any predecessor and any person who was at
the time of such contract, agreement, or arrangement an officer, director, or
person owning of record, or known by CERROS DEL SUR to own beneficially, five
percent (5%) or more of the issued and outstanding common stock of CERROS DEL
SUR and which is to be performed in whole or in part after the date hereof or
which was entered into not more than three years prior to the date hereof. In
all of such transactions, the amount paid or received, whether in cash, in
services, or in kind, is, had been during the full term thereof, and is required
to be during the unexpired portion of the term thereof, no less favorable to
CERROS DEL SUR than terms available from otherwise unrelated parties in arm's
length transactions. Except as disclosed in the CERROS DEL SUR Schedules or
otherwise disclosed herein, no officer, director, or five percent (5%)
shareholder of CERROS DEL SUR has, or has had since inception of CERROS DEL SUR,
any interest, direct or indirect, in any material transaction with CERROS DEL
SUR. There are no commitments by CERROS DEL SUR, whether written or oral, to
lend any funds to, borrow any money from, or enter into any other material
transaction with, any such affiliated person.

--------------------------------------------------------------------------------

Page | 17

     Section 2.24 CERROS DEL SUR. Schedules. CERROS DEL SUR has delivered to
RAZOR RESOURCES INC. the following schedules, which are collectively referred to
as the "CERROS DEL SUR Schedules" and which consist of separate schedules dated
as of the date of execution of this Agreement and instruments and data as of
such date, all certified by the chief executive officer of CERROS DEL SUR as
complete, true, and correct:

     (a) a schedule containing complete and correct copies of the Escritura
Publica, its origin and amendments up to and including the Excritura Publica and
the Company’s Libro de Actas of CERROS DEL SUR in effect as of the date of this
Agreement;

     (b) a schedule containing the Financial Statements of CERROS DEL SUR
identified in paragraph 2.05;

     (c) a statement indicating that all Honduran income tax returns have been
filed.

     (d) a schedule containing a list indicating the name and address of each
shareholder of CERROS DEL SUR together with the number of shares owned by the
Shareholder;

     (e) a schedule containing a description of all real property owned or
leased by CERROS DEL SUR.;

     (f) a schedule containing true and correct copies of all contracts,
agreements, or other instruments to which CERROS DEL SUR is a party or by which
it or its properties are bound, specifically including all contracts,
agreements, or arrangements referred to in section 2.18;

     (g) Copies of all licenses, permits, and other governmental authorizations
(or requests or applications therefor) pursuant to which CERROS DEL SUR carries
on or proposes to carry on its business (except those which, in the aggregate,
are immaterial to the present or proposed business of CERROS DEL SUR);

--------------------------------------------------------------------------------

Page | 18

     (h) a schedule listing the accounts receivable and notes and other
obligations receivable of CERROS DEL SUR as of December 31, 2009, or that arose
thereafter other than in the ordinary course of business of CERROS DEL SUR,
indicating the debtor and amount, and classifying the accounts to show in
reasonable detail the length of time, if any, overdue, and stating the nature
and amount of any refunds, set offs, reimbursements, discounts, or other
adjustments which are in the aggregate material and due to or claimed by such
creditor;

     (i) a schedule listing the accounts payable and notes and other obligations
payable by CERROS DEL SUR as of December 31, 2009 or that arose thereafter other
than in the ordinary course of the business of CERROS DEL SUR, indicating the
creditor and amount, classifying the accounts to show in reasonable detail the
length of time, if any, overdue, and stating the nature and amount of any
refunds, setoffs, reimbursements, discounts, or other adjustments, which in the
aggregate are material and due or payable to CERROS DEL SUR respecting such
obligations;

     (j) a schedule setting forth a description of any material adverse change
in the business, operations, property, inventory, assets, or condition of since
December 31, 2008;

     (k) a schedule containing a copy of the board of directors' and
shareholders' minutes and the Libro de Actas of CERROS DEL SUR since inception;
and

     (l) a schedule listing all assets and liabilities of CERROS DEL SUR
transferred since December 31, 2008; and

     (m) a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the CERROS DEL SUR.
Schedules by Sections 2.01 through 2.23.

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SHAREHOLDER

     As an inducement to, and to obtain reliance of RAZOR RESOURCES INC., the
CERROS DEL SUR Shareholder, MAYAN, represents and warrants as follows:

     Section 3.01 Ownership of CERROS DEL SUR Shares.

     (a) The CERROS DEL SUR Shareholder owns 99% of the issued and outstanding
shares of Common Stock of CERROS DEL SUR, free and clear of any claims, charges,
equities, liens, security interests, and encumbrances whatsoever, and that the
Shareholder has full right, power, and authority to transfer, assign, convey,
and deliver its CERROS DEL SUR shares; and delivery of such shares at the
closing will convey to RAZOR RESOURCES INC. good and marketable title to such
shares free and clear of any claims, charges, equities, liens, security
interests, and encumbrances whatsoever, except as set forth herein.

--------------------------------------------------------------------------------

Page | 19

     (b) The Shareholder further warrants and certifies by affixing the
signature of its officers to this Agreement, that it is an “Accredited Investor”
within the meaning of that term as defined in Regulation D of the Securities Act
of 1933.

     (c) The CERROS DEL SUR’s Shareholder has been advised that:

     (1) The securities to be issued by RAZOR RESOURCES INC. in exchange for
CERROS DEL SUR’s Securities have not been registered under the Securities Act,
the Exchange Act or any comparable state securities laws, but rather, are being
issued in reliance on the exemption from registration under the Securities Act
provided by Section 4(2) and Section 4(6) and Regulation S thereof.

     (2) The certificate for the shares of RAZOR RESOURCES INC.’s common stock
will bear a legend restricting any transactions therein, directly or indirectly,
unless it is first registered under applicable federal and state securities laws
or the proposed transaction is exempt from such registration requirements, and
if such facts are demonstrated to the satisfaction of RAZOR RESOURCES INC. and
its legal counsel, based on such third party legal opinions, affidavits, and
transfer agency procedures as RAZOR RESOURCES INC. will reasonably require or
have in place. RAZOR RESOURCES INC. will not unreasonably withhold its consent
to such registration;

     (3) RAZOR RESOURCES INC.’s transfer agent has been instructed to decline
transfer of the certificate for the shares of RAZOR RESOURCES INC.’s common
stock to be issued pursuant to this Agreement unless the foregoing requirements
have been met and have been confirmed as having been met by a duly authorized
officer of RAZOR RESOURCES INC.

     (d) The CERROS DEL SUR’s Shareholder has independently determined through
its own legal counsel, that all requirements of CERROS DEL SUR’s country of
domicile for the issuance of the shares of RAZOR RESOURCES INC.’s common stock
called for by this Agreement have been met, or will have been met, prior to
Closing.

     Section 3.02 Knowledge of Representations. To its best knowledge and
belief, the representations of CERROS DEL SUR in Article II, above, are true,
accurate and complete.

ARTICLE IV

--------------------------------------------------------------------------------

Page | 20

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF RAZOR RESOURCES INC.

     As an inducement to, and to obtain the reliance of CERROS DEL SUR and the
Shareholder, RAZOR RESOURCES INC. represents and warrants as follows:

     Section 4.01 Organization. RAZOR RESOURCES INC. is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
Nevada, and has the corporate power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted, and
there is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of RAZOR RESOURCES INC.'s articles of incorporation or
bylaws. RAZOR RESOURCES INC. has taken all action required by law, its articles
of incorporation, its bylaws, or otherwise to authorize the execution and
delivery of this Agreement, and RAZOR RESOURCES INC. has full power, authority,
and legal right and has taken all action required by law, its articles of
incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.

     Section 4.02 Capitalization. RAZOR RESOURCES INC. authorized capitalization
consists of 75,000,000 shares of Preferred Shares, $.001 par value, none of
which are issued and outstanding; and 1,050,000,000 shares of common stock, par
value $.001, of which 64,805,000 shares are issued and outstanding. All issued
and outstanding shares are legally issued, fully paid, and non-assessable and
not issued in violation of the pre-emptive or other rights of any person.
Further, RAZOR RESOURCES INC. has granted no options, warrants or issued other
convertible instruments, which when exercised or converted would result in the
issuance of additional shares of Common or Preferred Shares. Further, RAZOR
RESOURCES INC. agrees and covenants that for a period of eighteen (18) months
from Closing, it shall not increase the registered capital of CERROS nor shall
it issue any additional shares of, or any rights to, its common or preferred
stock, including but not limited to convertible debt, management, director or
consultant incentive shares or warrants nor shares for the acquisition of
properties or other companies without the specific, prior, written approval of
MAYAN, such approval not to be unreasonably withheld. Notwithstanding the
foregoing, RAZOR RESOURCES INC. may issue shares in consideration of equity
contributions when made as part of third party, arms length financing at such
negotiated values in accordance with comparable industry standards for
transactions of a similar nature, without the consent of MAYAN. In addition,
until the first anniversary of the Closing Date, RAZOR hereby grants to MAYAN, a
right (the "Preemptive Right") to purchase up to 50% of any new securities that
RAZOR may, from time to time, offer to sell and issue if the issuance price is
less than $.50 per share. Such Preemptive Right must be exercised by MAYAN
within 10 days of notice or Mayan shall be deemed to have waived its right for
any such issuance.

     Section 4.03 Subsidiaries. RAZOR RESOURCES INC. has no operating
subsidiaries.

--------------------------------------------------------------------------------

Page | 21

     Section 4.04 Financial Statements.

     (a) RAZOR RESOURCES INC.’S annual audited and quarterly unaudited
statements are a matter of public record and filed of record with the Securities
and Exchange Commission on forms 10K and 10Q and all such forms 10K and 10Q
currently due have been filed with the SEC.

      (b) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The RAZOR RESOURCES INC. balance sheets present fairly as of
their respective dates the financial condition of RAZOR RESOURCES INC. RAZOR
RESOURCES INC. did not have as of the date of any such RAZOR RESOURCES INC.
balance sheet, except as and to the extent reflected or reserved against
therein, any liabilities or obligations (absolute or contingent) which should be
reflected in a balance sheet or the notes thereto prepared in accordance with
generally accepted accounting principles, and all assets reflected therein are
properly reported and present fairly the value of the assets of RAZOR RESOURCES
INC., in accordance with generally accepted accounting principles. The
statements of operations, stockholders' equity, and changes in financial
position reflect fairly the information required to be set forth therein by
generally accepted accounting principles.

     (c) RAZOR RESOURCES INC. has no liabilities with respect to the payment of
any federal, state, county, local, or other taxes (including any deficiencies,
interest, or penalties), except for taxes accrued but not yet due and payable.

     (d) RAZOR RESOURCES INC. has filed all state, federal, or local income or
sales or use tax returns required to be filed by it from inception to the date
hereof. No such federal or state tax returns have been examined by any state or
the Internal Revenue Service. Each of such tax returns reflects the taxes due
for the period covered thereby, except for amounts which, in the aggregate, are
immaterial.

     (e) The books and records, financial and otherwise, of RAZOR RESOURCES INC.
are in all material respects complete and correct and have been maintained in
accordance with good business and accounting practices.

     (f) RAZOR RESOURCES INC. has good and marketable title to its assets and,
except as set forth in the RAZOR RESOURCES INC. Schedules or the Financial
Statements of RAZOR RESOURCES INC. or the notes thereto, has no material
contingent liabilities, direct or indirect, matured or unmatured.

     (g) RAZOR RESOURCES INC. shall have, at the Effective Time, cash in the
amount of at least $500,000 from capital investment and shall after Closing
obtain subscriptions for purchase of common stock aggregating at least $1.5
million dollars due over the next six months.

--------------------------------------------------------------------------------

Page | 22

     Section 4.05 Information. The information concerning RAZOR RESOURCES INC.
set forth in this Agreement and the RAZOR RESOURCES INC. Schedules is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.

     Section 4.06 Options or Warrants. Except as set forth in the RAZOR
RESOURCES INC. financial statements, there are no existing convertible
instruments, options, warrants, calls, or commitments of any character relating
to authorized and unissued stock of RAZOR RESOURCES INC., except options,
warrants, calls, or commitments, if any, to which RAZOR RESOURCES INC. is not a
party and by which it is not bound.

     Section 4.07 Absence of Certain Changes or Events. Except as described
herein or in the RAZOR RESOURCES INC. Schedules, since the date of the most
recent RAZOR RESOURCES INC. balance sheet:

     (a) there has not been (i) any material adverse change in the business,
operations, properties, assets, or condition of RAZOR RESOURCES INC. (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of RAZOR RESOURCES INC.;

     (b) RAZOR RESOURCES INC. has not (i) amended its articles of incorporation
or bylaws; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of RAZOR RESOURCES INC.; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any other material transactions; (vi) made any accrual or
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; (vii)
increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of its employees whose monthly compensation
exceeds $1,000; or (viii) made any increase in any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement, made to, for, or with its officers, directors, or
employees;

     (c) RAZOR RESOURCES INC. has not (i) granted or agreed to grant any
options, warrants, or other rights for its stocks, bonds, or other corporate
securities calling for the issuance thereof; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid or agreed to pay any material obligation or
liability (absolute or contingent) other than current liabilities reflected in
or shown on the most recent RAZOR RESOURCES INC. balance sheet and current
liabilities incurred since that date in the ordinary course of business and
professional and other fees and expenses incurred in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, property, or rights (except assets, property, or rights not
used or useful in its business which, in the aggregate have a value of less than
$1,000), or cancelled, or agreed to cancel, any debts or claims (except debts or
claims which in the aggregate are of a value of less than $1,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of RAZOR RESOURCES INC.; or (vi) issued, delivered, or agreed to
issue or deliver any stock, bonds, or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement; and

--------------------------------------------------------------------------------

Page | 23

     (d) to the best knowledge of RAZOR RESOURCES INC., it has not become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, the business, operations, properties, assets,
or condition of RAZOR RESOURCES INC..

     Section 4.08 Title and Related Matters. RAZOR RESOURCES INC. has good and
marketable title to all of its properties, interest in properties, and assets,
real and personal, which are reflected in the RAZOR RESOURCES INC. balance sheet
or acquired after that date (except properties, interest in properties, and
assets sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all liens, pledges, charges, or encumbrances except
(a) statutory liens or claims not yet delinquent; (b) such imperfections of
title and easements as do not and will not materially detract from or interfere
with the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties; and (c) as described in the RAZOR RESOURCES INC. Schedules.

     Section 4.09 Litigation and Proceedings. There are no actions, suits, or
proceedings pending or, to the knowledge of RAZOR RESOURCES INC., threatened by
or against or affecting RAZOR RESOURCES INC., at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind. RAZOR RESOURCES INC. does not have any
knowledge of any default on its part with respect to any judgment, order, writs,
injunction, decree, award, rule, or regulation of any court, arbitrator, or
governmental agency or instrumentality.

     Section 4.10 Contracts. Except for contracts entered into in the ordinary
course of business, RAZOR RESOURCES INC. is not a party to any material
contract, agreement, or other commitment.

     Section 4.11 No Conflict With Other Instruments. The consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or instrument to which RAZOR
RESOURCES INC. is a party or to which it or any of its assets or operations are
subject.

     Section 4.12 Governmental Authorizations. RAZOR RESOURCES INC. has all
licenses, franchises, permits, and other government authorizations, that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by RAZOR RESOURCES INC. of this Agreement and the
consummation by RAZOR RESOURCES INC. of the transactions contemplated hereby.

--------------------------------------------------------------------------------

Page | 24

     Section 4.13 Compliance With Laws and Regulations. To the best of its
knowledge, RAZOR RESOURCES INC. has complied with all applicable statutes and
regulations of any federal, state, or other applicable governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or conditions of
RAZOR RESOURCES INC. or except to the extent that noncompliance would not result
in the incurrence of any material liability. This compliance includes, but is
not limited to, the filing of all reports to date with federal and state
securities authorities in connection with RAZOR RESOURCES INC.’s filing,
approval and completion of its recent offering of securities pursuant to Rule
504 of Regulation C and subsequent reports required by the U.S. Securities and
Exchange Commission.

     Section 4.14 Insurance. RAZOR RESOURCES INC. carries all liability,
property, workers’ compensation, directors’ and officers’ liability and other
insurance policies reasonably required to insure the business, operations,
properties, assets, or employees of RAZOR RESOURCES INC.. Such insurance
policies are placed with financially sound and reputable insurers and, in light
of the respective business, operations, assets, and properties of RAZOR
RESOURCES INC. and its Subsidiaries, are in amounts and have coverages that are
reasonable and customary for persons engaged in such businesses and operations
and having such assets and properties.

     Section 4.15 Approval of Agreement. The board of directors of RAZOR
RESOURCES INC. has authorized the execution and delivery of this Agreement by
RAZOR RESOURCES INC. and has approved this Agreement and the transactions
contemplated hereby.

     Section 4.16 Material Transactions of Affiliations. Except as disclosed
herein and in the RAZOR RESOURCES INC. Schedules, there exists no material
contract, agreement, or arrangement between RAZOR RESOURCES INC. and any person
who was at the time of such contract, agreement, or arrangement an officer,
director, or person owning of record or known by RAZOR RESOURCES INC. to own
beneficially, 5% or more of the issued and outstanding common stock of RAZOR
RESOURCES INC. and which is to be performed in whole or in part after the date
hereof or was entered into not more than three years prior to the date hereof.
Neither any officer, director, nor 5% shareholder of RAZOR RESOURCES INC. has,
or has had during the last preceding full fiscal year, any known interest in any
material transaction with RAZOR RESOURCES INC. which was material to the
business of RAZOR RESOURCES INC. RAZOR RESOURCES INC. has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other material transaction with any such affiliated person.

     Section 4.17 Employment Matters. RAZOR RESOURCES INC. has no employees
other than its directors and officers. There are no material controversies
pending or, to the knowledge of RAZOR RESOURCES INC., threatened between RAZOR
RESOURCES INC. and any representatives of its former employees.

--------------------------------------------------------------------------------

Page | 25

ARTICLE V

CONSIDERATION AND PLAN OF EXCHANGE

     Section 5.01 The Exchange. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (as defined in Section 1.03), the
Shareholder hereby agrees to assign, transfer, and deliver to RAZOR RESOURCES
INC., free and clear of all liens, pledges, encumbrances, charges, restrictions,
or known claims of any kind, nature, or description all shares of common stock
of CERROS DEL SUR, in the aggregate constituting 99% of the issued and
outstanding shares of common and preferred stock of CERROS DEL SUR, and RAZOR
RESOURCES INC. agrees to acquire such shares on such date by issuing and
delivering to MAYAN in exchange therefore 35,500,000 shares of RAZOR RESOURCES
INC. restricted common stock, par value $0.001.

At the Closing, the Shareholder shall, surrender its certificate or certificates
representing 100% of its shares of CERROS DEL SUR issued and outstanding common
shares to RAZOR RESOURCES INC. MAYAN shall receive certificates evidencing
35,500,000 shares of the RAZOR RESOURCES INC. common stock as provided herein.
Following the Share acquisition and exchange, the effect of the Exchange will be
that CERROS DEL SUR will have become a wholly owned subsidiary of RAZOR
RESOURCES INC. and MAYAN will have become a shareholder of RAZOR RESOURCES INC.
at the Closing, and the Shareholder will have no further rights, title or
interest in CERROS DEL SUR stock, other than indirectly as a shareholder of
RAZOR RESOURCES INC. and as may be set forth hereafter.

     Section 5.02 Closing. The closing ("Closing") of the transactions
contemplated by this Agreement shall be on a date and at such time as the
parties may agree ("Closing Date"). Such Closing shall take place at a mutually
agreeable time and place.

     Section 5.03 Closing Events. At the Closing, each of the respective parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all certificates, opinions, financial
statements, schedules, agreements, resolutions, rulings, or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.

ARTICLE VI

SPECIAL COVENANTS

--------------------------------------------------------------------------------

Page | 26

     Section 6.01 Access to Properties and Records. RAZOR RESOURCES INC. and
CERROS DEL SUR will each afford to the officers and authorized representatives
of the other full access to the properties, books, and records of RAZOR
RESOURCES INC. or CERROS DEL SUR as the case may be, in order that each may have
full opportunity to make such reasonable investigation as it shall desire to
make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of RAZOR RESOURCES INC. or CERROS DEL SUR, as the case may be, as
the other shall from time to time reasonably request.

     Section 6.02 Delivery of Books and Records. At the Closing, CERROS DEL SUR
shall deliver to RAZOR RESOURCES INC. the originals of the corporate minute
books, books of account, contracts, records, and all other books or documents of
CERROS DEL SUR now in the possession of CERROS DEL SUR or its representatives.

     Section 6.03 Special Covenants and Representations Regarding the Exchanged
Stock. The consummation of this Agreement and the transactions herein
contemplated, including the issuance of the RAZOR RESOURCES INC. common Stock to
MAYAN as contemplated hereby, constitutes the offer and sale of securities under
the Securities Act and applicable state statutes. Such transaction shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the Shareholders acquire such securities. In
connection with reliance upon exemptions from the registration and prospectus
delivery requirements for such transactions, at the Closing, MAYAN shall cause
to be delivered, and the shareholder shall deliver to RAZOR RESOURCES INC.,
letters of representation in the appropriate form.

     Section 6.04 Third Party Consents and Certificates. RAZOR RESOURCES INC.
and CERROS DEL SUR agree to cooperate with each other in order to obtain any
required third party consents to this Agreement and the transactions herein and
therein contemplated.

     Section 6.05 Sales Under Rules 144, If Applicable.

     (a) RAZOR RESOURCES INC. will use its best efforts to at all times comply
with the reporting requirements of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), including timely filing all periodic reports
required under the provisions of the Exchange Act and the rules and regulations
promulgated thereunder.

     (b) Upon being informed in writing by the MAYAN shareholders that any such
shareholder intends to sell any shares under Rule 144 promulgated under the
Securities Act (including any rule adopted in substitution or replacement
thereof), RAZOR RESOURCES INC. will certify in writing to the Shareholder that
it has filed all of the reports required to be filed by it under the Exchange
Act to enable the shareholder to sell the shareholder’s restricted stock under
Rule 144, or will inform the shareholder in writing that it has not filed any
such report or reports.

--------------------------------------------------------------------------------

Page | 27

     (c) If any MAYAN shareholder presents to RAZOR RESOURCES INC.'s transfer
agent for registration of transfer in connection with any sale theretofore made
under Rule 144, provided such certificate is duly endorsed for transfer by the
appropriate person(s) or accompanied by a separate stock power duly executed by
the appropriate person(s) in each case with reasonable assurances that such
endorsements are genuine and effective, and is accompanied by an opinion of
counsel satisfactory to RAZOR RESOURCES INC. and its counsel that such transfer
has complied with the requirements of Rule 144 or other applicable exemption,
RAZOR RESOURCES INC. will promptly instruct its transfer agent to register such
transfer and to issue one or more new certificates representing such shares to
the transferee and, if appropriate under the provisions of Rule 144, free of any
stop transfer order or restrictive legend. The provisions of this Section 6.05
shall survive the Closing and the consummation of the transactions contemplated
by this Agreement.

     Section 6.06 Indemnification.

     (a) CERROS DEL SUR and the Shareholder hereby agree to indemnify RAZOR
RESOURCES INC. and each of the officers, agents and directors of RAZOR RESOURCES
INC. as of the date of execution of this Agreement against any loss, liability,
claim, damage, or expense (including, but not limited to, any and all expense
whatsoever reasonably incurred in investigating, preparing, or defending against
any litigation, commenced or threatened, or any claim whatsoever), to which it
or they may become subject arising out of or based on any inaccuracy appearing
in or misrepresentation made under Articles II and/or III of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.

(b) RAZOR RESOURCES INC. hereby agrees to indemnify CERROS DEL SUR and Mayan
Gold, Inc. and each of the officers, agents and directors of CERROS DEL SUR and
Mayan Gold, Inc. as of the date of execution of this Agreement against any loss,
liability, claim, damage, or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made under Article IV of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.

     Section 6.07 Covenants Regarding Certain CERROS DEL SUR Assets

     (a) The Parties recognize and acknowledge that certain assets of CERROS DEL
SUR are related to MAYAN mining operations in Honduras, but not to the Clavo
Rico concession. It is the intent that the ownership of the following described
assets be transferred from CERROS DEL SUR and recorded under Honduran law in the
names of MAYAN assignees as soon as possible. Until such time as these transfers
can be effected and recorded the assets shall remain in the legal name of CERROS
DEL SUR.

--------------------------------------------------------------------------------

Page | 28

     (b) The”Retained Assets” are: (i) Corpus 1,2,3, and 4 mining concessions;
(ii) a mineral lease for the Potosi mining concession; (iii) the El Transito
mining concession; and (iv) a lawsuit naming the government of Honduras as
defendant seeking damages for actions of the government.

     (c) The Parties shall execute and deliver, as a condition to the Closing,
an undertaking and indemnification agreement related to the Retained Assets
defining the Parties’ respective rights and responsibilities related thereto
until their transfer can be recorded under Honduran law without affecting the
ownership thereof.

     Section 6.08 Board Observation Rights and CERROS Legal Representative

     (a) RAZOR RESOURCES, INC.’s Board of Directors shall grant Board
observation rights to up to two designees of MAYAN, who shall be entitled to
participate as observers of all meetings of the Board and shall be entitled to
notice of such meetings, actions to be taken without meeting, and all materials
distributed to the Board as if the designees were members of the Board. The
Board observation rights shall continue for a period of two years from the
Closing Date.

     (b) Gerardo Flores shall remain as one of CERROS’s Legal Representatives in
Honduras for a least 18 months from the Closing.

ARTICLE VII

CONDITIONS

     7.01 Conditions to Each Party’s Obligation to Effect the Exchange

     The respective obligation of each party to effect the Exchange is subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a) Shareholder Approval. The Agreement shall have been adopted by the requisite
vote of the Shareholder of CERROS DEL SUR under CERROS DEL SUR’s Escritura
Publica and its Libro de Actas and as required under Honduran Law.

(b) State Securities Laws. RAZOR RESOURCES INC. shall have received all state
securities or “Blue Sky” permits and other authorizations necessary, if
required, to issue the RAZOR RESOURCES INC. common stock pursuant to the
Agreement at the Closing.

(c) No Injunctions or Restraints. No court of competent jurisdiction or other
competent governmental or regulatory authority shall have enacted, issued,
promulgated, enforced or entered any law or order (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
illegal or otherwise restricting, preventing or prohibiting consummation of the
Exchange or the other transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

Page | 29

(d) Consents and Approvals. All consents, approvals and actions of, CERROS DEL
SUR, MAYAN, or RAZOR RESOURCES INC. to consummate the Exchange and the other
matters contemplated hereby, the failure of which to be obtained or taken could
reasonably expected to have a material adverse effect on RAZOR RESOURCES INC. or
CERROS DEL SUR, in each case taken as a whole, or on the ability of the Parties
to consummate the transactions contemplated hereby shall have been obtained, all
in form and substance reasonably satisfactory to the Parties, and no such
consent, approval or action shall contain any term or condition which could be
reasonably expected to result in a material diminution of the benefits of the
Exchange to the stockholders of RAZOR RESOURCES INC. or CERROS DEL SUR.

(e) Undertaking and Indemnification. The Parties shall have executed and
delivered the Undertaking and Indemnification agreement related to the Retained
Assets.

7.02 Conditions to Obligation of RAZOR RESOURCES INC. to Effect the Exchange.

     The obligation of RAZOR RESOURCES INC. to effect the Exchange is further
subject to the fulfillment, at or prior to the Closing, of each of the following
additional conditions (all or any of which may be waived in whole or in part by
RAZOR RESOURCES INC. in its sole discretion).

  (a)

Representations and Warranties. The representations and warranties made by
CERROS DEL SUR and the Shareholder in this Agreement shall be true and correct
in all material respects as of the Closing Date as though made on and as of the
Closing Date or, in the case of representations and warranties made as of a
specified date earlier than the Closing Date, on and as of such earlier date,
and CERROS DEL SUR shall have delivered to RAZOR RESOURCES INC. a certificate,
dated the Closing Date and executed on behalf of CERROS DEL SUR by its Chairman
of the Board or its President to such effect.

        (b)

Performance of Obligations. CERROS DEL SUR shall have performed and complied
with, in all material respects, each agreement, covenant, and obligation
required by this Agreement to be so performed or complied with by CERROS DEL SUR
at or prior to the Closing, and CERROS DEL SUR shall have delivered to RAZOR
RESOURCES INC. a certificate, dated the Closing Date and executed on behalf of
CERROS DEL SUR by its Chairman of the Board or President to such effect.

        (c)

Other Closing Documents. CERROS DEL SUR shall have delivered to RAZOR RESOURCES
INC. at or prior to the Effective Time such other documents as RAZOR RESOURCES
INC. may reasonably request in order to enable RAZOR RESOURCES INC. to determine
whether the conditions to its obligations under this Agreement have been met and
otherwise to carry out the provisions of this Agreement, including but not
limited to such documents, certificates or representations from the Mayan
shareholders to ensure that any shares issuable to such shareholder can be
issued appropriately in reliance upon an exemption from registration under the
United States Securities Act of 1933, as amended..


--------------------------------------------------------------------------------

Page | 30

  (d)

Legal Action. There shall not have been instituted or threatened any legal
proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the transactions contemplated by this Agreement, or to obtain
substantial damages with respect thereto.

        (e)

No Governmental Action. There shall not have been any action taken, or any law,
rule, regulation, order, judgment, or decree proposed, promulgated, enacted,
entered, enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, which, in the reasonable judgment of RAZOR
RESOURCES INC., delays the Closing or effects the Exchange in any material way.

        (f)

Material Adverse Change. There shall not have been a Material Adverse Change in
CERROS DEL SUR since December 31, 2008.

     7.03 Conditions to Obligation of CERROS DEL SUR to Effect the Exchange.

     The obligation of CERROS DEL SUR and the Shareholders to effect the
Exchange is further subject to the fulfillment, at or prior to the Closing, of
each of the following additional conditions (all or any of which may be waived
in whole or in part by CERROS DEL SUR or the Shareholders in their sole
discretion):

  (a)

Representations and Warranties. The representations and warranties made by RAZOR
RESOURCES INC. in this Agreement shall be true and correct in all material
respects as of the Closing Date as though made on and as of the Closing Date or,
in the case of representations and warranties made as of a specified date
earlier than the Closing Date, on and as of such earlier date, and RAZOR
RESOURCES INC. shall have delivered to CERROS DEL SUR a certificate, dated the
Closing Date and executed on behalf of RAZOR RESOURCES INC. by its President to
such effect.

        (b)

Performance of Obligations. RAZOR RESOURCES INC. shall have performed and
complied with, in all material respects, each agreement, covenant, and
obligation required by this Agreement to be so performed or complied with by
RAZOR RESOURCES INC. at or prior to the Closing, and RAZOR RESOURCES INC. shall
have delivered to CERROS DEL SUR a certificate, dated the Closing Date and
executed on behalf of RAZOR RESOURCES INC. by its President to such effect.


--------------------------------------------------------------------------------

Page | 31

  (c)

Cash Position. RAZOR RESOURCES INC. shall have at a cash balance of a minimum of
$500,000 at the Effective Date and shall after Closing enter into written
subscription commitments totaling $ $1,500,000 due and payable over the next
succeeding six months.

        (d)

Percentage Ownership. The 35,500,000 shares issued by RAZOR RESOURCES, INC. in
consideration of this Agreement shall constitute not less than 50% of the total
issued and outstanding shares of RAZOR RESOURCES, INC. common stock at the
Closing Date, including the shares to be issued pursuant to the subscription
commitment referenced in 7.03(c) and any warrants, options, or other instruments
convertible to common stock outstanding on the Closing Date.

        (e)

Other Closing Documents. RAZOR RESOURCES INC. shall have delivered to CERROS DEL
SUR at or prior to the Effective Time such other documents as CERROS DEL SUR may
reasonably request in order to enable CERROS DEL SUR to determine whether the
conditions to its obligations under this Agreement have been met and otherwise
to carry out the provisions of this Agreement.

        (f)

Legal Action. There shall not have been instituted or threatened any legal
proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the transactions contemplated by this Agreement, or to obtain
substantial damages with respect thereto.

        (g)

No Governmental Action. There shall not have been any action taken, or any law,
rule, regulation, order, judgment, or decree proposed, promulgated, enacted,
entered, enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, which, in the reasonable judgment of CERROS DEL
SUR, delays the Closing or effects the Exchange in any material way.

        (h)

Material Adverse Change. There shall not have been a Material Adverse Change in
RAZOR RESOURCES INC. since December 31, 2008.

     7.04 Covenants of RAZOR RESOURCES INC. subsequent to Closing

     The following covenants shall be obligations of RAZOR RESOURCES INC to
MAYAN, which shall be satisfied after the Closing of the Exchange and shall
survive the closing of this Agreement. The remedy for breach of any of these
covenants is set forth under Article VIII herein.

  (a)

Comply with the reporting requirements of the Exchange Act for a period of
eighteen (18) months following the Closing. If delinquent in any such reporting
requirement, MAYAN may request RAZOR RESOURCES INC to correct the delinquency
within thirty (30) days. Failure to file the delinquent reports within the
thirty (30) days notice shall constitute a breach of this subsection 7.04.


--------------------------------------------------------------------------------

Page | 32

  (b)

Take all necessary action and use all reasonable efforts to remain qualified for
the common shares of RAZOR RESOURCES INC. to continue to trade on the Bulletin
Board listings or a comparable exchange for at least eighteen (18) months from
the Closing. Failure to meet this requirement shall constitute a breach of this
subsection 7.04.

        (c )

Complete an equity offering to raise US $1,500,000 and receive the proceeds into
the capital of the company. Failure to receive that amount in cash within six
(6) months of Closing shall constitute a breach of this subsection 7.04.

        (d)

Conduct a thorough review of all available geological data and, from that data,
create a recommended drilling program for the Clavo Rico mining concession in
Honduras which is designed to maximize the proven and probable gold reserves of
that mine. Said drilling program recommendation shall include timelines,
estimated costs, expected results of each proposed drill hole. Failure to
conduct such a study and deliver the study to Mayan within six months of Closing
shall constitute a breach of this subsection 7.04.

        (e)

Elect a minimum of two new Directors to the RAZOR RESOURCES INC board of
directors who have mining and financial experience capable of running a small
mining operation. Failure to elect such directors within three months from
Closing shall constitute a breach of this subsection 7.04.

        (f)

RAZOR RESOURCES INC. shall, through its management team or consultants, prepare
a detailed budget for its mine operations and development in Honduras which
includes its drilling program, its anticipated capital expenses as well as its
projected costs of production within four (4) months of Closing. RAZOR RESOURCES
INC shall fund all operating costs, as well as investments and expenses per the
approved budget for a period of at least fifteen months from Closing. Failure to
fund such costs, investments and expenses shall constitute a breach of this
subsection 7.04.

ARTICLE VIII

TERMINATION; DEFAULT

     Section 8.01 Termination. This Agreement may be terminated at any time
after execution hereof and prior to the Closing as follows:

  (a)

Mutual Agreement. This Agreement may be terminated at any time by mutual
agreement of the Parties.

        (b)

Failure of Conditions. Either Party may terminate this Agreement, if any of the
conditions obligating such Party to close specified in Article VII, except the
conditions in Section 7.04, hereof are not satisfied or waived by such Party as
of the Closing Date.


--------------------------------------------------------------------------------

Page | 33

  (c)

Effect of Termination. Each Party shall return to the other all non public
information in its possession relating to the other Party. Each Party shall bear
its own costs related to its due diligence, professional fees, etc.

     Section 8.02 Subsequent Default. In the event of a breach of any covenant
set forth in sections 4.02, 6.07, or 7.04 herein, MAYAN may notify RAZOR
RESOURCES INC of the default and request that it be remedied within ten (10)
business days. Failure to remedy the breach within the ten business days shall
be cause for CERROS to immediately cancel 125,000 common shares then issued to
RAZOR and to issue to MAYAN 125,000 common shares with the remainder of the
outstanding common shares being issued to RAZOR.

ARTICLE IX

MISCELLANEOUS

     Section 9.01 Brokers. RAZOR RESOURCES INC. and CERROS DEL SUR agree that
there were no finders or brokers involved in bringing the parties together or
who were instrumental in the negotiation, execution, or consummation of this
Agreement. RAZOR RESOURCES INC. and CERROS DEL SUR each agree to indemnify the
other against any claim by any third person for any commission, brokerage, or
finders' fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.

     Section 9.02 Governing Law. This Agreement shall be governed by, enforced,
and construed under and in accordance with the laws of the United States of
America and, with respect to matters of state law, with the laws of Nevada.

     Section 9.03 Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:

  If to RAZOR RESOURCES INC. to:   14781 Memorial Drive, Suite 1136,   Houston,
Texas, 77079   Attention: Kelly Fielder       With copies to:       W.L.
Macdonald Law Corporation   Suite 1210 – 777 Hornby Street,   Vancouver, BC V6Z
1S4   Attention: William L. Macdonald       If to CERROS DEL SUR. to:


--------------------------------------------------------------------------------

Page | 34

  Mark Zobrist   8550 W. Charleston #102-117   Las Vegas, Nevada 89117      
With copies to:       Reed Benson   4049 So. Highland Dr.   Holladay, Utah 84124

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed, or
telegraphed.

     Section 9.04 Attorney's Fees. In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
nonbreaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.

     Section 9.05 Schedules; Knowledge. Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement.

     Section 9.06 Third Party Beneficiaries. This contract is solely between
RAZOR RESOURCES INC., CERROS DEL SUR and the Shareholders, and, except as
specifically provided, no director, officer, stockholder, employee, agent,
independent contractor, or any other person or entity shall be deemed to be a
third party beneficiary of this Agreement.

     Section 9.07 Entire Agreement. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof, including
This Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.

     Section 9.08 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated.

     Section 9.09 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

     Section 9.10 Amendment or Waiver. Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing. At any time prior to the Closing Date, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.

--------------------------------------------------------------------------------

Page | 35

     Section 9.11 Arbitration. The parties hereto shall attempt in good faith to
resolve promptly any disputes arising out of or relating to this Agreement or
any aspect of the relationship among the parties. In the event any such dispute
cannot be resolved, the parties agree that such disputes shall be resolved
through arbitration conducted in accordance with the American Arbitration
Association Commercial Arbitration Rules then in effect and the arbitration will
take place in Las Vegas, Nevada.

     IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement
to be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.

        RAZOR RESOURCES INC.   ATTEST:                                 By    
Secretary     President                       ATTEST:               COMPANIA
MINERA CERROS DEL SUR S.A         “CERROS DEL SUR”                              
  By     By   Secretary     President                       CERROS DEL SUR
SHAREHOLDER         MAYAN GOLD, INC.                                    
President      


--------------------------------------------------------------------------------